internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b country c company x scholarship program y location q dollars amount of scholarship z number of scholarships dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called x the purpose of x is to provide financial assistance to graduating high school students in order for them to continue their education at a college university or trade vocational school in the b letter catalog number 58263t you will award scholarships to high school students living in y you will determine the amount of scholarships awarded by dollar amounts available during the year and by the need and merit of each applicant you currently will award scholarships in the amount of dollar_figureq dollars you will award z scholarships annually you will assess the applicant's need for financial assistance based on the educational institution's estimated cost for a single year tuition fees room board books supplies etc and the applicant’s total annual family income the quality of the applicant will be based on school performance extracurricular activities community involvement volunteer activities employment work letters of recommendation and responses to the application questions your eligibility criteria for x includes the following e e e applicants must be a son or daughter of a full-time 40hours week employee in an on or off-premise establishment in the alcohol beverage industry establishments may include but are not limited to liquor stores wine shops bars and restaurants applicants must be a senior in high school located in y who are eligible to graduate or are expected to graduate at the end of the school year applicants must have a minimum grade point average gpa of children of c and affiliated companies’ employees are ineligible to participate in x you will select recipients for x based on the following e extracurricular activities community involvement volunteer activities employment work status of student family income financial need academic performance minimum gpa for eligibility i sec_2 on a scale responses to questions on the applications letter of recommendation from applicant's teacher school guidance counselor or school administrator your scholarship selection committee will consist of executive level associates of c and affiliates who possess a working knowledge and understanding of financial needs and the college application process you will confirm each scholarship recipient's enrollment from the college university or trade vocational school that he she has chosen to attend before scholarship funds are released you will send scholarship funds directly to the college university or trade vocational school on behalf of the student once enrollment confirmation has been obtained your annual awards are made in two payments and your confirmation process occurs each semester before you release the funds to the school you will not release any funds directly to the scholarship recipient if you receive information that funds have been misused you will investigate the misuse and you will withhold any further funds until the misuse of funds has been resolved letter catalog number 58263t you will keep and maintain the following records and reports application forms criteria used to evaluate the application forms scholarship selection committee meeting minutes identifying information of all grant recipients documentation to support the amount and purpose of each grant documentation of any relationship between you your officers members and employees follow-up data including enrollment confirmation from the college university and or trade vocational school basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58263t e e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
